DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Reasons for Allowance
Claims 12 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: After a comprehensive search of the prior art no reference or reasonable combinations of references could be found covering the subject matter of claim(s) 12 and 23.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 12/30/2021, with respect to the rejection(s) of claim(s) 1, 3-14, 16-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in using Crow (US 6453357 B1) in view of Yin (US 20170359305 A1) and further in view of Sharma (US 9853903 B1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 5-10, 14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Crow (US 6453357 B1) in view of Yin (US 20170359305 A1) and further in view of Sharma (US 9853903 B1). 
Regarding Claim 1, 14

Crow teaches:

A method of performing network address translation to share a smaller number of external source network addresses among a larger number of connections, the smaller number of external source network addresses used by a first network to communicate with one or more other networks (col 4 lines 58-68 address translation uses the protocol and port data in the IP and transport headers to translate the larger number of private IP addresses to the smaller number of public IP addresses), 


the method comprising: receiving a first packet of a first packet flow comprising a header storing a first network address as an internal source address and a second network address as a particular destination address (col 5 lines 1-18 translation engine 80 uses the protocol data and port information 45, 50, and 52 in the IP and transport headers 40 and 42 of the primary fragment 32 (translation engine receiving a packet comprising header) to translate addressing information for the primary fragment 32 and uses a fragment-context based on that protocol data and port information 45, 50 and 52 in the primary fragment 32 along with the IP header 60 of the secondary fragments 34 to associate and translate the secondary fragments 34

fig. 2A Transport header 42 Source port (network address as an internal source address) and Destination Port (second address as a particular destination address); 


from a pool of external source addresses available for the particular destination address and other destination addresses, allocating a third network address as an external source address for the first flow (col 5 lines 1-18 translation engine 80 uses the protocol data and port information 45, 50, and 52 in the IP and transport headers 40 and 42 of the primary fragment 32 (translation engine receiving a packet comprising header) to translate addressing information for the primary fragment 32 and uses a fragment-context based on that protocol data and port information 45, 50 and 52 in the primary fragment 32 along with the IP header 60 of the secondary fragments 34 to associate and translate the secondary fragments 34

col 3 lines 40-60 fig. 2A Transport header 42 Source port (network address as an internal source address) and Destination Port (second address as a particular destination address

col 5 lines 1-18 translation engine with Port Address Translation (PAT) creates (allocating) fragment-context using the 16-bit fragment identification information (third network address) in the IP header of every first fragment of every fragmented IP packet for the flow, ); 


and for a second packet flow that is received in response to the first packet flow, creating a connection-tracking record that maps the second and third network address to the first network address, in order to translate the destination addresses of packets in the second flow to the first network address (col 5 lines 1-18 Fragments received subsequent to creating fragment-context 92 can be translated using the address translation entry 90 (connection tracking record) that is associated with the fragment context 92 that matches the fragment-context of the current fragment, 

col 5 lines 1-18 translation engine with Port Address Translation (PAT) creates (allocating) fragment-context using the 16-bit fragment identification information (third network address) in the IP header of every first fragment of every fragmented IP packet for the flow) 

Crow does not teach:

forwarding the received packet after replacing the first network address with the third network address as the source address stored in the header of the packet; 

wherein the connection-tracking record uses both the second and third network addresses to map to the first network address because the third network address is used as an external source address for different packet flows to different destination addresses




forwarding the received packet after replacing the first network address with the third network address as the source address stored in the header of the packet (¶58 fig. 5 step 506 the modified packet, obtained from modifying at least a 
portion of the header information pertaining to the received packet, is 
transmitted towards a destination); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Crow in light of Yin order for maintaining, by a network element, a peer dynamic network address translation (DNAT) table associated with a peer network element, detecting that the peer network element has failed, merging, in response to the detecting, the peer DNAT table into a local DNAT table to obtain a merged DNAT table, and processing an incoming packet using the merged DNAT table (Yin ¶4).
 
Crow-Yin does not teach:

wherein the connection-tracking record uses both the second and third network addresses to map to the first network address because the third network address is used as an external source address for different packet flows to different destination addresses

Sharma:

wherein the connection-tracking record uses both the second and third network addresses to map to the first network address because the third network address is used as an external source address for different packet flows to different destination addresses (col 16 lines 25-67 fig. 6 610 retrieve redirection information based on traffic bucket, when it is determined that the data packet (or a portion thereof) matches the Value portion of the MVR (connection tracking record), then a Result portion of the MVR may be retrieved by the TCAM. An instruction to redirect the data packet to the new destination (e.g., the address of the node) may be retrieved from the Result portion of the MVR, 

col 17 lines 1-16 The rewrite action may be implemented as a Layer 2 (L2) destination MAC address rewrite. At 614, the packet is forwarded to a node identified by the new destination address, the new destination (third address) may be an address that is different from an address in a destination field (second address) of the packet
(col 1 lines 15-20).

Regarding Claim 5, 17

Crow-Yin-Sharma teaches:
 
The method of claim 1.

Crow teaches:

The method of claim 1 further comprising: receiving a first packet of the second flow (col 5 lines 1-18 Fragments received subsequent (second flow) to creating fragment-context 92 can be translated using the address translation entry 90 (connection tracking record) that is associated with the fragment context 92 that matches the fragment-context of the current fragment); 

matching the destination and source network addresses of the first packet of the second flow to the third and second network addresses stored by the connection-tracking record col 5 lines 1-18 translation engine with Port Address Translation (PAT) creates (allocating) fragment-context using the 16-bit fragment identification information (third network address) in the IP header of every first fragment of every fragmented IP packet for the flow; 

Yin teaches:

replacing the destination network address of the first packet of the second flow with the first network address stored by the connection-tracking record (fig.5 ¶50-58 ¶40-41 DNAT table includes a public IP address (pool of external source addresses) assigns an Internet routable address to which public network system resources, in response to requests by private network systems, may be directed ¶57 received packet arrives at a public-side port of the network element, the network element may at least modify (or replace) the destination IP address information included in the header of the received packet);; and

 (¶58 fig. 5 step 506 the modified packet, obtained from modifying at least a 
portion of the header information pertaining to the received packet, is 
transmitted towards a destination); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Crow in light of Yin order for maintaining, by a network element, a peer dynamic network address translation (DNAT) table associated with a peer network element, detecting that the peer network element has failed, merging, in response to the detecting, the peer DNAT table into a local DNAT table to obtain a merged DNAT table, and processing an incoming packet using the merged DNAT table (Yin ¶4).

Regarding Claim 6, 18

Crow-Yin-Sharma teaches:
 
The method of claim 5.

Crow teaches:
The method of claim 5, wherein the first network address identifies a source machine that is a source of the first flow (Col 3 lines 40-60 fig. 2A Transport header 42 Source port (network address as an internal source address) and Destination Port (second address as a particular destination address).

Regarding Claim 7, 19

Crow-Yin-Sharma teaches:
 
The method of claim 6.

Crow teaches:
The method of claim 6, wherein the first, second, and third network addresses comprise IP addresses (Col 3 lines 40-67 IP header fig. 2A Transport header 42 Source port (network address as an internal source address) and Destination Port (second address as a particular destination address, col 5 lines 1-18 translation engine with Port Address Translation (PAT) creates (allocating) fragment-context using the 16-bit fragment identification information (third network address) in the IP header of every first fragment of every fragmented IP packet for the flow).

Regarding Claim 8, 20

Crow-Yin-Sharma teaches:
 
The method of claim 7.

Crow teaches:
 The method of claim 7, wherein the first network address is associated with a first port address, the second network address is associated with a second port address, and the third network address is associated with a third port address addresses (col 4 lines 9-30 transport header 42 includes a source port 50 and a destination port 52. The source port 50 identifies the port transmitting the fragment set. The destination port 52 identifies the port to which the fragment set is destined).

Regarding Claim 9, 

Crow-Yin-Sharma teaches:
 
The method of claim 8.

Crow teaches:
 The method of claim 8, wherein the first port address is a port of the source machine that is the source of the first flow and forwarding the first packet of the second flow to the first network address comprises forwarding the first packet of the second flow to the first IP address and first port address (col 4 lines 9-30 transport header 42 includes a source port 50 and a destination port 52. The source port 50 identifies the port transmitting the fragment set. The destination port 52 identifies the port to which the fragment set is destined).
.

Regarding Claim 10, 21
Crow-Yin-Sharma teaches:
 
The method of claim 2.





 The method of claim 1 further comprising allocating, with respect to the third network address, a port associated with the second network address and the first network address (fig.5 ¶50-58 ¶40-41 DNAT table includes a public IP address (pool of external source addresses) assigns an Internet routable address to which public network system resources, in response to requests by private network systems, may be directed ¶57 received packet arrives at a public-side port of the network element, the network element may at least modify (or replace) the destination IP address (allocating a third network address) information included in the header of the received packet); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Crow in light of Yin order for maintaining, by a network element, a peer dynamic network address translation (DNAT) table associated with a peer network element, detecting that the peer network element has failed, merging, in response to the detecting, the peer DNAT table into a local DNAT table to obtain a merged DNAT table, and processing an incoming packet using the merged DNAT table (Yin ¶4).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crow-Yin-Sharma as applied to claim 1 above, and further in view of Katrekar (US 20180062923 A1).
Regarding Claim 3, 16

Crow-Yin-Sharma does not teach:

The method of claim 1, wherein the connection-tracking record comprises a set of match attributes and a set of action attributes, the match attribute set comprising the second and third network addresses, and the action attribute set comprising the first network address.

Katrekar teaches:

The method of claim 1, wherein the connection-tracking record comprises a set of match attributes and a set of action attributes, the match attribute set comprising the second and third network addresses, and the action attribute set comprising the first network address (¶229 datapath 2240 identifies that source NAT is required for the packet 2245, and therefore consults its internal NAT table (connection tracking record) to determine that the address D (third address) should be mapped to a secondary IP address B2 (Second network address), different from that to which the IP address A maps (First network address).  The gateway datapath sends the translated packet 2425 (packet flow) out its same uplink interface using a different IP address than in the previous example.  As a result, when the translated packet 2425 reaches the public cloud gateway 2215 with a source address B2, the public cloud gateway 2215 translates (action attribute set comprising the first network address) this source address to a different public IP address C2 (different destination address), and sends the packet 2430 out to the external network).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Crow-Yin-Sharma in light of Katrekar order to provide a network management and control system with the ability to manage a logical network that spans across 
(i) a private datacenter, in which the system can access and control the 
forwarding elements and (ii) one or more public multi-tenant datacenters in 
which the system does not have access to the forwarding elements (Katrekar ¶3). 

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Crow-Yin-Sharma -Katrekar as applied to claim 3 above, and further in view of XU (US 20190097967 A1).

Regarding Claim 4

Crow-Yin-Sharma -Katrekar teaches:
 
The method of claim 3.

Crow-Yin-Sharma -Katrekar does not teach:

The method of claim 3, wherein the connection-tracking record further comprises an identifier of a protocol of the packet 

Xu teaches:
 The method of claim 3, wherein the connection-tracking record further comprises an identifier of a protocol of the packet (¶26 NAT (connection tracking record) entry (identification information) further includes a correspondence between the private address of the network device, the before-NAT source port number of the packet, the after-NAT source port number of the packet, the address of the controller, and the transport layer protocol type (identifier for protocol of the packet)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Crow-Yin-Sharma - Katrekar in light of Xu in order to provide an NAT entry management method and apparatus, and a NAT device, so as to prevent aging of a NAT entry from affecting communication between a network device and a controller (Xu ¶6).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Crow-Yin-Sharma as applied to claim 1 above, and further in view of Kohn (US 20030081615 A1).

Regarding Claim 11, 22

Crow-Yin-Sharma teaches:
 
The method of claim 1.

Crow-Yin-Sharma does not teach:
 The method of claim 1, wherein the connection-tracking record is stored in a connection-tracking storage, creating a connection-tracking record comprises: generating, from a set of header values in the packet header, a hash value that identifies a location in the connection-tracking storage; and 

storing the connection-tracking record at the location in the storage identified by the hash value.

Kohn teaches:
 The method of claim 1, wherein the connection-tracking record is stored in a connection-tracking storage, creating a connection-tracking record comprises: generating, from a set of header values in the packet header, a hash value that identifies a location in the connection-tracking storage (¶13 packet classifier circuitry configured to calculate a first hash value and a second hash value from a packet header of the packet.  The first hash value indicates a field of interest in a table.  The second hash value identifies data at a location in the field of interest.  The data indicates one of the plurality of processor cores for the packet to be sent to); and 

storing the connection-tracking record at the location in the storage identified by the hash value (¶13 hash value identifies data at a location in the field of interest).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Crow-Yin-Sharma in light of Kohn in order for efficiently classifying packets in a multicore/multithread environment (Kohn ¶13).

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Crow-Yin-Sharma as applied to claim 1 above, and further in view of Barach (US 20100061380 A1).

Regarding Claim 13, 24

Crow-Yin-Sharma teaches:
 
The method of claim 1.

Crow teaches:

storing the created connection-tracking record in the identified connection-tracking data store (col 5 lines 1-18 Fragments received subsequent to creating fragment-context 92 can be translated using the address translation entry 90 (connection tracking record) that is associated with the fragment context 92 that matches the fragment-context of the current fragment, 

col 5 lines 1-18 translation engine with Port Address Translation (PAT) creates (allocating) fragment-context using the 16-bit fragment identification information (third network address) in the IP header of every first fragment of every fragmented IP packet for the flow) 





The method of claim 1, wherein the connection-tracking record is stored in a connection- tracking data store that is defined for the second network address as an external destination address, the method further comprising: based on the second network address, identifying the connection-tracking data store to use for the first packet; and 

Barach teaches:

The method of claim 1, wherein the connection-tracking record is stored in a connection- tracking data store that is defined for the second network address as an external destination address, the method further comprising: based on the second network address, identifying the connection-tracking data store to use for the first packet (¶27 one of the n NAT processors/instances (connection-tracking data store) is identified by the source IP address (possibly hashed and/or convoluted with another value, the corresponding one of the n NAT 
processors/instances is identified by a hashing or other convolution of the 
source IP address and an identification of the packet switching device 
(possibly a virtual router and forwarding device) (e.g., a value assigned to 
represent the packet switching device, a value representing an interface on 
which the packet was received)); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Crow-Yin-Sharma in light of Barach in order for load balancing across multiple network address translation (NAT) instances and/or processors (Barach ¶11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/10/2022